UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2011 Allegiant Travel Company (Exact name of registrant as specified in its charter) Nevada 001-33166 20-4745737 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) 8360 S. Durango Drive Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 851-7300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. The 2011Annual Meeting of Stockholders of Allegiant Travel Company (the “Company”)was held on June14, 2011. The following proposals were adopted as follows: 1. Election of a Board of Directors of six members to hold office until the next Annual Meeting of Stockholders or until their respective successors have been elected or appointed. Votes For VotesWithheld Maurice J. Gallagher,Jr. Montie Brewer Gary Ellmer Timothy Flynn Charles Pollard John Redmond 2. Advisory vote approving executive compensation: Votes For: Votes Against: Votes Abstaining: Broker Non-votes: 3. Advisory vote on frequency of future votes on executive compensation: Every 1 year: Every 2 years: Every 3 years: Votes Abstaining: Broker Non-votes: -2- 4. To ratify the appointment of Ernst& Young LLP as our independent registered public accounting firm for the fiscal year ending December31, 2011: Votes For: Votes Against: Votes Abstaining: Broker Non-votes: SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Allegiant Travel Company has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 15, 2011
